DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on June 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:

Regarding FIG. 2:  The transistor switch is not drawn clearly, and the control terminal appears to be shorted with the upper diffusion terminal (source).  This needs to be fixed.

Regarding FIG. 3:  The transistor switch is not drawn clearly, and the control terminal appears to be shorted with the upper diffusion terminal (drain).  This needs to be fixed.



  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Regarding the ABSTRACT:  The abstract is rather awkward with terms lacking antecedent basis.  The invention does not perform removing so it is best not to use such language.  Rather the invention provides an embodiment that does not use a signal connection that is used in prior art.  Accordingly, it is suggested to amend as follows:

     The present application discloses a protection circuit for a memory in a display panel and a display panel. The circuit comprises a timing controller, a memory, a power circuit, and a switching circuit. Instead of having a computer provide a write protection signal to the memory to limit data in the memory from being overwritten, the power circuit provides a stable and reliable write protection signal to the memory  is received.

To make the English less awkward it is suggested to amend the following paragraphs accordingly:

[0003] In a display panel connected to a computer, a a (data for the timing controller) stored in the memory (e.g., output enable signal OE, latch signal TP, frame start signal STV, polarity inversion signal POL) through the serial communication unit to complete the initialization setting of the timing controller, and then control the display panel driving circuit to drive the display panel to operate. Among them, the read and write of the 

[0005] The main purpose of the present application is to provide a protection circuit for a memory in a display panel, which aims to reduce the probability of software data being overwritten in the display panel.

[0006] To achieve the foregoing purpose, the present disclosure provides a write protection circuit for a memory in a display panel, which comprises:

[0011] the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when (in response to) receiving a data write instruction to the memory.

[0024] To achieve the foregoing purpose, the present disclosure further provides a display panel, which comprises the above write protection circuit for a memory in the display panel including:

[0039] In the technical solution of the present application, by disposing a timing controller, a memory, a power circuit, and a switching circuit to constitute a write a display panel, in the circuit, the a  prior art write protection signal is no longer provided since now a write protection signal to the memory to limit the memory data from being overwritten; the timing controller controls the switching circuit to be turned off, and {FR-19044-USPT/00910762v115 controls the switching circuit to be turned on only when (in response to) receiving an instruction to write data to the memory; then, when the switching circuit is turned off, the write protection signal is output to the write protection signal control end of the memory, and when the switching circuit is turned on, the write protection signal control terminal of the memory is grounded. Since the write protection signal is output by the power circuit, the signal is stable and reliable, and is not easily affected (disturbed) by other circuits, the software data in the memory may not be overwritten even if the read/write bit on the SDA data line is write during memory recognition due to line length and high frequency, etc., so the purpose of reducing the probability of software data being overwritten in the memory is achieved. 

[0048] In a prior art display panel connected to a computer, the timing controller and the memory are connected to each other through a serial communication unit such as an I2C bus (including SDA data line and SCL clock line) for data transmission. At the time of power-on, the timing controller internally reads the software data of the timing controller stored in the memory (e.g., output enable signal OE, latch signal TP, frame start signal STV, polarity inversion signal POL) through the serial communication unit to complete the initialization setting of the timing controller. Among them, the read and write of the memory is controlled by a signal WP provided by the computer. WP is a  in this prior art display panel so[[, and]] this may not be prevented. 

[0055] When the switching circuit 400 is in the normally turn-off state, the power circuit 300 outputs the write protection signal WP_O to the write protection signal control end of the memory 100 to limit the memory 100 to be written with data, that is, the original write protection signal WP of the prior art is not present 

[0056] Further, the memory 100 also has a power end, and the power circuit 300 is further connected to the power end of the memory 100. In the present embodiment, the memory 100 is powered by the power circuit 300, and the operating voltage may be 3.3 volts, and when the WP_O [[WP]] is high, it is also 3.3V. Thus, power supply and write protection control for the memory 100 may be achieved with only one power supply, and even if the power supply fails and the power is {FR-19044-USPT/00910762v119turned off, which causes the write protection signal WP_O output to the memory 100 to fail, the memory 100 also stops operating due to power loss. At this time, it is impossible to write data to the memory 100 regardless of the method used. In this way, the data of the memory 100 is reliably protected from being overwritten, thereby improving the anti-interference ability of the display panel. 

Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when receiving a data write instruction to the memory in combination with the other limitations thereof as is recited in the claim. Claims 2-8 depend on claim 1.

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing 

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when receiving a data write instruction to the {FR-19044-USPT/00910762v1 116memory in combination with the other limitations thereof as is recited in the claim. Claims 11-19 depend on claim 10.

Prosecution on the merits is closed in accordance with the practice under Ex parte
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'rPat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from
the mailing date of this letter.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance."

	









	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827